 Case 19-35231-KRH                      Doc 16 Filed 12/15/19 Entered 12/16/19 00:18:49                                   Desc Imaged
                                             Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Charles Edward Andrews Jr.                                        Social Security number or ITIN        xxx−xx−9387
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia                  Date case filed in chapter 13               10/4/19

Case number:          19−35231−KRH                                                      Date case converted to chapter 7           12/12/19


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Charles Edward Andrews Jr.

2.     All other names used in the
       last 8 years

3.     Address                               5427 Mason Manor Drive
                                             Henrico, VA 23223

4.     Debtor's attorney                     James E. Kane                                          Contact phone 804−225−9500
       Name and address                      Kane & Papa, PC                                        Email: jkane@kaneandpapa.com
                                             1313 East Cary Street
                                             P.O. Box 508
                                             Richmond, VA 23218−0508

5.     Bankruptcy trustee                    Peter J. Barrett                                       Contact phone (804) 343−5237
       Name and address                      Kutak Rock LLP                                         Email: peter.barrett@kutakrock.com
                                             901 East Byrd Street, Suite 1000
                                             Richmond, VA 23219
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
 Case 19-35231-KRH                      Doc 16 Filed 12/15/19 Entered 12/16/19 00:18:49                                   Desc Imaged
                                             Certificate of Notice Page 2 of 5
Debtor Charles Edward Andrews Jr.                                                                             Case number 19−35231−KRH


6. Bankruptcy clerk's office                     701 East Broad Street                                  For the Court:
                                                 Richmond, VA 23219
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: December 13, 2019
    www.pacer.gov.                         Contact phone 804−916−2400
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          January 21, 2020 at 10:00 AM                           Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         Office of the U.S. Trustee, 701
    questioned under oath. In a joint case,                                                             East Broad Street − Suite 4300,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.                                                Richmond, VA 23219−1885


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: March 23, 2020
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
 Case 19-35231-KRH                   Doc 16 Filed 12/15/19 Entered 12/16/19 00:18:49                                      Desc Imaged
                                          Certificate of Notice Page 3 of 5
Debtor Charles Edward Andrews Jr.                                                                              Case number 19−35231−KRH


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of February 4, 2008, for payment of fees and services.
    Richmond Case and                  Payment may be made by non−debtor's check, money order, cashier's check or a 'not to
    Adversary Filing and               exceed check' made payable to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's
    Miscellaneous Requests             credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
        Case 19-35231-KRH       Doc 16 Filed 12/15/19 Entered 12/16/19 00:18:49                 Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 19-35231-KRH
Charles Edward Andrews, Jr.                                                             Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-7           User: manleyc                Page 1 of 2                   Date Rcvd: Dec 13, 2019
                               Form ID: 309A                Total Noticed: 40


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 15, 2019.
db             +Charles Edward Andrews, Jr.,     5427 Mason Manor Drive,    Henrico, VA 23223-5858
aty            +Andrew Todd Rich,    BWW Law Group, LLC,    8100 Three Chopt Road,     Suite 240,
                 Richmond, VA 23229-4833
cr             +PENNYMAC LOAN SERVICES, LLC,     c/o BWW Law Group, LLC,    8100 Three Chopt Rd., Suite 240,
                 Richmond, VA 23229-4833
15052607       +Access Receivables Management,     PO Box 1377,    Cockeysville, MD 21030-6377
15052608       +Ad Astra Recovery,    7330 West 33rd Street North,     Suite 118,    Wichita, KS 67205-9370
15052609       +Allied Cash Advance,    5108 Nine Mile Rd,    Richmond, VA 23223-3341
15052611       +American Webb Loan,    c/oGlobal Trust Mang.,     4805 W. Laurel St.,    Tampa, FL 33607-4552
15052614       +CBE Group,   PO Box 2217,     Waterloo, IA 50704-2217
15138940        Conn Appliances, Inc.,     c/o Becket and Lee LLP,    PO Box 3002,    Malvern PA 19355-0702
15052618       +FBCS,   330 S Warminster Road Ste 353,     Hatboro, PA 19040-3433
15052620        Gilliam & Mikula, PLLC,     804 Moorefield Park Drive,    Suite 200,    Richmond, VA 23236-3671
15052621       +Henrico County Treasurer,     4301 E Parham Road,    Henrico, VA 23228-2745
15148308       +NAPA VIRGINIA,    c/o NRS,    PO BOX 8005,   CLEVELAND, TN 37320-8005
15052625       +North American Partners In Ane,     P.O. Box 37090,    Baltimore, MD 21297-3090
15052626       +Ortho Virginia,    PO Box 35725,    Richmond, VA 23235-0725
15115272       +OrthoVirginia, Inc.,    c/o D. Kent Gilliam,    804 Moorefield Park Dr., Ste. 200,
                 Richmond, VA 23236-3671
15052628      ++PORTFOLIO RECOVERY ASSOCIATES LLC,     PO BOX 41067,    NORFOLK VA 23541-1067
               (address filed with court: Portfolio Recovery,       PO Box 12903,    Norfolk, VA 23541-0000)
15052627       +PennyMac,   Po Box 514387,     Los Angeles, CA 90051-4387
15052629       +Saddlewood Townhomes,    3801 Elfstone Lane,    Richmond, VA 23223-1130
15052633       +TACS,   P O Box 31800,     Henrico, VA 23294-1800

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jkane@kaneandpapa.com Dec 14 2019 03:22:42        James E. Kane,    Kane & Papa, PC,
                 1313 East Cary Street,    P.O. Box 508,    Richmond, VA 23218-0508
tr             +EDI: QPJBARRETT.COM Dec 14 2019 08:08:00       Peter J. Barrett,    Kutak Rock LLP,
                 901 East Byrd Street, Suite 1000,    Richmond, VA 23219-4071
15052610       +EDI: ACBK.COM Dec 14 2019 08:08:00       American Credit Accept,    961 E Main St,
                 Spartanburg, SC 29302-2185
15052612        EDI: BANKAMER2.COM Dec 14 2019 08:08:00       Bank of America,    Attn: Bankruptcy,    P.O. 15102,
                 Wilmington, DE 19886-0000
15052613       +EDI: CAPITALONE.COM Dec 14 2019 08:08:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
15134574       +EDI: AIS.COM Dec 14 2019 08:08:00       Capital One Bank (USA), N.A.,
                 by American InfoSource as agent,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
15052615       +EDI: COMCASTCBLCENT Dec 14 2019 08:08:00       Comcast,   Attn: Bankruptcy,    PO Box 3012,
                 Southeastern, PA 19398-3012
15052616       +E-mail/Text: bncnotices@becket-lee.com Dec 14 2019 03:24:33        Conn’s HomePlus,
                 Attn: Bankruptcy Dept,    Po Box 2358,    Beaumont, TX 77704-2358
15052617       +E-mail/PDF: creditonebknotifications@resurgent.com Dec 14 2019 03:28:21        Credit One Bank,
                 Attn: Bankruptcy Department,    Po Box 98873,    Las Vegas, NV 89193-8873
15052622        EDI: IRS.COM Dec 14 2019 08:08:00       Department of Treasury -,    Internal Revenue Service,
                 PO Box 7346,    Philadelphia, PA 19101-7346
15052619       +EDI: AMINFOFP.COM Dec 14 2019 08:08:00       First PREMIER Bank,    Attn: Bankruptcy,
                 Po Box 5524,    Sioux Falls, SD 57117-5524
15138012        E-mail/PDF: resurgentbknotifications@resurgent.com Dec 14 2019 03:28:53        LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
15052623       +E-mail/Text: mmrgbk@miramedrg.com Dec 14 2019 03:23:56       Miramed Revenue Group,
                 Attn: Bankruptcy,    360 East 22nd Street,    Lombard, IL 60148-4924
15052624       +E-mail/Text: helen.ledford@nrsagency.com Dec 14 2019 03:24:37        Natiowide Recovery Service,
                 Attn: Bankruptcy,    Po Box 8005,   Cleveland, TN 37320-8005
15052630       +EDI: SWCR.COM Dec 14 2019 08:08:00       Southwest Credit Systems,    4120 International Parkway,
                 Suite 1100,   Carrollton, TX 75007-1958
15052631       +E-mail/Text: bankruptcy@speedyinc.com Dec 14 2019 03:23:31        Speedy Cash,    PO Box 780408,
                 Wichita, KS 67278-0408
15052632       +E-mail/Text: bankruptcymortgage@suntrust.com Dec 14 2019 03:23:41        Suntrust,
                 P.O. Box 27767,    Richmond, VA 23261-7767
15052634       +E-mail/Text: bankruptcydepartment@tsico.com Dec 14 2019 03:24:25        Transworld Sys,
                 500 Virginia Dr,    Ste 514,   Fort Washington, PA 19034-2733
15161446       +EDI: AIS.COM Dec 14 2019 08:08:00       Verizon,   by American InfoSource as agent,
                 4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
15052635       +E-mail/Text: bkr@taxva.com Dec 14 2019 03:24:17       Virginia Department of Taxatio,
                 PO Box 2369,    Richmond, VA 23218-2369
                                                                                               TOTAL: 20

            ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
      Case 19-35231-KRH                Doc 16 Filed 12/15/19 Entered 12/16/19 00:18:49                               Desc Imaged
                                            Certificate of Notice Page 5 of 5


District/off: 0422-7                  User: manleyc                      Page 2 of 2                          Date Rcvd: Dec 13, 2019
                                      Form ID: 309A                      Total Noticed: 40


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 15, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 13, 2019 at the address(es) listed below:
              Andrew Todd Rich    on behalf of Creditor   PENNYMAC LOAN SERVICES, LLC bkvaecfupdates@bww-law.com
              Carl M. Bates    station01@richchap13.com,
               station10@richchap13.com;station03@richchap13.com;station07@richchap13.com;station06@richchap13.c
               om
              James E. Kane    on behalf of Debtor Charles Edward Andrews, Jr. jkane@kaneandpapa.com,
               cmdodd@kaneandpapa.com,legan@kaneandpapa.com;kanejr88258@notify.bestcase.com,
               bfrazier@kaneandpapa.com,gwhite@kaneandpapa.com
              John P. Fitzgerald, III    USTPRegion04.RH.ECF@usdoj.gov
              Peter J. Barrett    peter.barrett@kutakrock.com,
               charisse.matthews@kutakrock.com;pbarrett@ecf.axosfs.com
              Susan Hope Call    on behalf of Trustee Carl M. Bates susancall@richchap13.com,
               station15@richchap13.com
                                                                                              TOTAL: 6
